Citation Nr: 1033729	
Decision Date: 09/09/10    Archive Date: 09/21/10

DOCKET NO.  07-07 067	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, 
North Carolina



THE ISSUES

1.  Entitlement to service connection for encephalopathy, to 
include as secondary to a service-connected cerebrovascular 
accident.  

2.  Entitlement to service connection for dysphasia, to include 
as secondary to a service-connected cerebrovascular accident.  

3.  Entitlement to service connection for left-sided weakness of 
the upper and lower extremities, to include as secondary to a 
service-connected cerebrovascular accident.  



REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his mother


ATTORNEY FOR THE BOARD

Christopher McEntee, Counsel 


INTRODUCTION

The Veteran served on active duty from September 1990 to January 
1995.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an October 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, 
North Carolina, which denied the benefits sought on appeal.  The 
Veteran appealed that decision to BVA, and the case was referred 
to the Board for appellate review. 

The Board also notes that the Veteran's appeal had originally 
included the issue of entitlement to service connection for a 
facial deformity.  However, the Veteran did not submit a 
substantive appeal for this particular issue following the 
issuance of the February 2007 statement of the case.  In fact, 
the Veteran indicated in his February 2007 VA Form 9 that he was 
only appealing the issues of entitlement to service connection 
for encephalopathy, dysphasia, and left-sided weakness of the 
upper and lower extremities. See 38 C.F.R. § 20.202.  Moreover, 
he submitted a statement in May 2010 indicating that he was 
withdrawing the issue of entitlement to service connection for a 
facial deformity.  Accordingly, that issue no longer remains in 
appellate status, and no further consideration is required.

The Board also observes that additional evidence has been 
received that was not previously considered by the RO.  In 
particular, the Veteran has submitted lay statements and private 
medical records in support of his claims.  However, he did submit 
a waiver of consideration of the evidence in June 2010.  
Moreover, the Board is granting each of the service connection 
claims in the decision below.  As such, the Board finds that 
there is no prejudice in proceeding with a decision on these 
issues.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition 
of the Veteran's appeal has been obtained.

2.  The Veteran has been shown to have encephalopathy that is 
related to his service-connected cerebrovascular accident (CVA).  

3.  The Veteran has been shown to have dysphasia that is related 
to his service-connected CVA.  

4.  The Veteran has been shown to have left hemiplegia with 
finger and toe contractures that are related to his service-
connected CVA.  


CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in favor of the Veteran, 
encephalopathy is proximately due to or the result of his 
service-connected CVA.  38 U.S.C.A. §§ 1110, 1131, 5103 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2009).

2.  Resolving reasonable doubt in favor of the Veteran, dysphasia 
is proximately due to or the result of his service-connected CVA.  
38 U.S.C.A. §§ 1110, 1131, 5103 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.310 (2009).

3.  Resolving reasonable doubt in favor of the Veteran, left 
hemiplegia with finger and toe contractures is proximately due to 
or the result of his service-connected CVA.  38 U.S.C.A. §§ 1110, 
1131, 5103 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it must 
assist the claimant by making reasonable efforts to get the 
evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 
3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The notice required must be provided to the claimant 
before the initial unfavorable decision on a claim for VA 
benefits, and it must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide.  38 U.S.C.A. §§ 5103(a); 38 
C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 
120 (2004).

In the decision below, the Board has granted the Veteran's claims 
for service connection for encephalopathy, dysphasia, and left-
sided weakness of the upper and lower extremities.  Therefore, 
the benefits sought on appeal have been granted in full.  
Accordingly, regardless of whether the notice and assistance 
requirements have been met in this case, no harm or prejudice to 
the Veteran has resulted.  See, e.g., Bernard v. Brown, 4 Vet. 
App. 384 (1993); VAOPGCPREC 16-92.


Law and Analysis

Service connection may be established for disability resulting 
from personal injury suffered or disease contracted in line of 
duty in the active military, naval, or air service. 38 U.S.C.A. 
§§ 1110, 1131.  That an injury or disease occurred in service is 
not enough; there must be chronic disability resulting from that 
injury or disease.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding of 
chronicity.  38 C.F.R. § 3.303(b).  Service connection may also 
be granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Under section 3.310(a) of VA regulations, service connection may 
be established on a secondary basis for a disability which is 
proximately due to or the result of service- connected disease or 
injury.  38 C.F.R. § 3.310(a).  Establishing service connection 
on a secondary basis requires evidence sufficient to show (1) 
that a current disability exists and (2) that the current 
disability was either (a) proximately caused by or (b) 
proximately aggravated by a service-connected disability.  Allen 
v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Where a 
service-connected disability aggravates a nonservice-connected 
condition, a veteran may be compensated for the degree of 
disability (but only that degree) over and above the degree of 
disability existing prior to the aggravation.  Allen, 7 Vet. App. 
at 448.  Temporary or intermittent flare-ups of symptoms of a 
condition, alone, do not constitute sufficient evidence 
aggravation unless the underlying condition worsened.  Cf. Davis 
v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); Hunt v. 
Derwinski, 1 Vet. App. 292, 297 (1991).  

The provisions of 38 C.F.R. § 3.310 were amended, effective from 
October 10, 2006; however, the new provisions require that 
service connection not be awarded on an aggravation basis without 
establishing a pre-aggravation baseline level of disability and 
comparing it to current level of disability.  71 Fed. Reg. 52744-
47 (Sept. 7, 2006).  Although the stated intent of the change was 
merely to implement the requirements of Allen v. Brown, 7 Vet. 
App. 439 (1995), the new provisions amount to substantive changes 
to the manner in which 38 C.F.R. § 3.310 has been applied by VA 
in Allen-type cases since 1995.  It appears that the RO has not 
addressed the applicability of these revisions to the claim.  
Consequently, the Board will apply the older version of 38 C.F.R. 
§ 3.310, which is more favorable to the claimant because it does 
not require the establishment of a baseline before an award of 
service connection may be made.

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
Veteran is entitled to service connection for encephalopathy, 
dysphasia, and left-sided weakness of the upper and lower 
extremities.  The record shows that the Veteran experienced a 
cerebrovascular accident (CVA) in July 2004.  In a July 2005 
rating decision, the RO granted service connection for the CVA 
finding it secondary to a service-connected migraine disorder.  
The Veteran contends that the CVA has caused several residuals, 
including encephalopathy, dysphasia, and left-sided weakness of 
the extremities.  Encephalopathy is defined as a disorder of the 
brain, while dysphasia is defined as the impairment in the 
production of speech and failure to arrange words in an 
understandable way.  See Stedman's Medical Dictionary 554, 588 
(27 ed. 2000).

As to whether the Veteran currently has his claimed disorders, 
the Board initially notes that there is some conflicting 
evidence.  The August 2005 VA examiner indicated that the Veteran 
did not have these disorders.  Rather, the examiner indicated 
that the Veteran's claimed symptoms, particularly with regard to 
his left side, may be due to malingering.  The physician also 
stated that the residuals of the Veteran's CVA had resolved.  
However, after reviewing the August 2005 medical opinion within 
the context of the entire record, the Board finds the opinion to 
be of limited probative value.  In fact, the examining physician 
did not indicate that she had reviewed the claims file.  See 
Black v. Brown, 5 Vet. App. 177, 180 (1995).  See also Knightly 
v. Brown, 6 Vet. App. 200 (1994); Miller v. West, 11 Vet. App. 
345, 348 (1998) (medical opinions must be supported by clinical 
findings in the record and conclusions of medical professionals 
which are not accompanied by a factual predicate in the record 
are not probative medical opinions).  A medical opinion that 
contains only data and conclusions is not entitled to any weight. 
See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see 
also Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  It is the 
factually accurate, fully articulated, sound reasoning for the 
conclusion that contributes probative value to a medical opinion, 
and the clinician must be informed of the relevant facts. See 
Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008), 

Moreover, the Veteran and his mother testified at the June 2010 
hearing before the Board that the August 2005 VA examiner would 
not allow her to accompany him during the examination.  They 
explained that the Veteran needed her there for moral support and 
to assist because of his memory loss.  As a result, he became 
stressed and agitated and believed that the examiner did not 
understand his problems and concerns.  They stated that the 
examiner ended the examination quickly because of his reaction to 
her and did not believe that she had performed an adequate 
examination.

In light of the foregoing, the Board has considered whether an 
additional VA examination is necessary in this case.  However, in 
light of the other evidence of record, the Board is reluctant to 
do so and finds that remand is not necessary here. Cf. Mariano v. 
Principi, 17 Vet. App. 305, 312 (2003) (noting that, because it 
is not permissible for VA to undertake additional development to 
obtain evidence against an appellant's case, VA must provide an 
adequate statement of reasons or bases for its decision to pursue 
such development where such development could be reasonably 
construed as obtaining additional evidence for that purpose.)

Indeed, the bulk of the evidence of record indicates that the 
Veteran currently has the claimed disorders.  In this regard, a 
February 2005 report from the Veteran's private physical 
therapist notes that he has increasing complaints of rigidity and 
pain, primarily in his left lower extremity, as well as in his 
left hand.  He was also documented as having severe clawing in 
his toes.  She indicated that he had "significant expressive 
language impairments as evidenced by anomia and decreased 
organization of thoughts."  This specialist also noted poor 
comprehension and diffuse cognitive skills characterized by poor 
memory, poor problem solving skills, poor insight, and poor 
sequencing skills.  She further indicated that the Veteran had 
movement patterns that were bradykinetic and rigid and noted left 
hemiplegia.  The Board notes that hemiplegia is defined as 
paralysis of one side of the body. See Dorland's Illustrated 
Medical Dictionary 745 635 (27th ed. 1988).

A March 2005 letter from the Veteran's treating physician also 
documented his severe cognitive and communicative deficits, 
aphasia (speech difficulties), poor memory, poor concentration, 
poor problem solving skills, and extreme sensitivity to lights 
and sounds.  The physician noted the Veteran's "complete 
disorientation in busy environments" and stated that he was 
unable to complete physical and cognitive tasks in other 
environments.  He also indicated that the Veteran had 
bradykinetic movement with mild left hemiplegia and finger and 
toe contractures.  

VA treatment records dated from August 2004 further note the 
Veteran's unsteadiness, encephalopathy, left-sided weakness, 
dysphasia, hemiplegia of the left side, and cognitive dysfunction 
with memory deficiencies.  A May 2005 x-ray report revealed 
"curled" toes on the left foot, and a May 2005 VA examination 
report addressing the Veteran's migraines noted an abnormal gait 
with pressure to the lateral side of the Veteran's left foot and 
toes bent downwards.  In the examination of the feet, the 
examiner noted evidence of abnormal weight bearing.  An August 
2006 VA examination report that also addressed the Veteran's 
migraines documented abnormal findings of the cranial nerves due 
to paralysis with evidence of left hand and left foot contracture 
and paresis.  

In addition, private treatment records dated between March 2005 
and November 2008 document the Veteran's gait disturbance, left 
hemiparesis, spasms, contractures, speaking difficulties, and 
left lower extremity paralysis.  Private treatment records dated 
in January 2010 further note intelligible but slow speech, left 
calf atrophy, weakness and limitation of motion in the left lower 
extremity, and diminished sensation along the left calf.  

In a June 2010 letter, Dr. J.L. (initials used to protect the 
Veteran's privacy) indicated that he had been treating the 
Veteran for several years and noted that he had sustained a 
stroke affecting his right brain and left side.  He stated that 
the Veteran suffered from left-sided weakness and spasticity.

Dr. P.K. also submitted a letter in June 2010 in which he stated 
that the Veteran had left-sided hemiparesis and weakness, memory 
loss, difficulty concentrating, impairment of speech, and 
impaired speech comprehension.

Moreover, numerous lay statements have been submitted on behalf 
of the Veteran that describe similar symptoms, which is further 
evidence of a current diagnosis.  While lay persons are generally 
not competent to offer evidence which requires medical knowledge, 
such as opinions regarding medical causation or a diagnosis, they 
may provide competent testimony as to visible symptoms and 
manifestations of a disorder. Jones v. Brown, 7 Vet. App. 134, 
137 (1994); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992); 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (lay 
evidence can be competent and sufficient to establish a diagnosis 
of a condition when (1) a layperson is competent to identify the 
medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by a 
medical professional); Charles v. Principi, 16 Vet. App. 370, 274 
(2002) (finding veteran competent to testify to symptomatology 
capable of lay observation); Layno v. Brown, 6 Vet. App. 465, 469 
(1994) (noting competent lay evidence requires facts perceived 
through the use of the five senses).

The undersigned also notes that the Veteran appeared to be 
exhibiting similar symptoms at the time of his May 2010 hearing, 
and there is no reason to doubt the credibility of the testimony 
of Veteran and his mother.

Based on the entirety of the record, it cannot be said that the 
preponderance of the evidence is against a finding that the 
Veteran currently has encephalopathy, dysphasia, and left-sided 
weakness of the upper and lower extremities.  See Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996) (to deny a claim on its 
merits, the evidence must preponderate against the claim).  As 
such, the Board will next address the issue of whether the 
service-connected CVA caused or aggravated these disorders.  

In assessing the issue of medical nexus, the Board likewise finds 
that the preponderance of the evidence does not indicate that the 
Veteran's disorders are unrelated to the CVA.  Rather, the Board 
finds the record in support of such a relationship.  In this 
regard, the Veteran's private physician expressly attributed the 
Veteran's disorders to his CVA in a March 2005 letter.  The 
physician stated that, "[a]s a result of the stroke, he has 
severe cognitive and communicative deficits including aphasia, 
poor memory, poor concentration and poor problem solving 
skills."  It was also noted that he has bradykinetic movement 
with mild left hemiplegia and finger and toe contractures.  

VA medical professionals have also attributed the claimed 
disorders to the CVA, as noted in VA treatment records.  In 
particular, VA medical records dated in August 2005 relate 
encephalopathy to the CVA with resulting left-sided residuals 
causing abnormalities in his gait.  Similarly, in September 2006, 
the CVA is noted as the cause of "left hemiparesis."  In 
addition, dysphasia is noted as "secondary to CVA" in a January 
2007 VA treatment record  

Moreover, as previously noted, Dr. J.L. stated in his June 2010 
letter that the Veteran's stroke affected his left side and 
stated that he now suffers from a left-sided weakness and 
spasticity.  In addition, Dr. P.K. specifically indicated that it 
was his medical opinion that the Veteran's left-sided hemiparesis 
and weakness, memory loss, difficulty concentrating, impairment 
of speech, and impaired speech comprehension were permanent and a 
direct result of his stroke.  

Based on the foregoing evidence, the Board concludes that there 
is a reasonable doubt as to whether the Veteran currently has 
encephalopathy, dysphasia, and left-sided weakness of the 
extremities (diagnosed as left hemiplegia with finger and toe 
contractures) that are secondary to his service-connected 
cerebrovascular accident.  To the extent that there is any 
reasonable doubt, that doubt will be resolved in the Veteran's 
favor.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  Accordingly, the Board concludes that service 
connection for encephalopathy, dysphasia, and left hemiplegia 
with finger and toe contractures is warranted.  








ORDER

Subject to the provisions governing the award of monetary 
benefits, service connection for encephalopathy is granted.

Subject to the provisions governing the award of monetary 
benefits, service connection for dysphasia is granted.

Subject to the provisions governing the award of monetary 
benefits, service connection for left hemiplegia with finger and 
toe contractures is granted. 



____________________________________________
JESSICA J. WILLS
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


